                                                                          FILED
                 IN THE UNITED STATES DISTRICT COURT                       SEP O9 2019
                     FOR THE DISTRICT OF MONTANA
                                                                        Clerk, U.S District Court
                            BUTTE DIVISION                                District Of Montana
                                                                                Missoula


 UNITED STATES OF AMERICA,                          CR 19-12-BU-DLC

                       Plaintiff,

 vs.                                                      ORDER

 BRUCE ALAN GAGNE,

                       Defendant.

       This matter comes before the Court on the United States' Motion for Final

Order of Forfeiture. Having reviewed the motion, the Court FINDS:

       1.    The United States commenced this action pursuant to 18 U.S.C.

§ 2253(a);

       2.    A Preliminary Order of Forfeiture was entered on July 1, 2019;

       3.    All known interested parties were provided an opportunity to respond

and that publication has been effected as required by 18 U.S.C. § 982(b)(l) and 21

U.S.C. § 853(n)(l );

       4.    There appears to be cause to issue a forfeiture order under 18 U.S.C. §

2253(a);

       It is therefore ORDERED:

       1.    The Motion for Final Order of Forfeiture is GRANTED.



                                         1
      2.       Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 18 U.S.C. § 2253(a), free from the claims of any

other party:

           • Staples "Relay" 4 GB USB storage device (serial number
             BHl 11 OZMWD);
           • Hammer USB external hard drive (serial number AHEA09ATBS); and
           • MacBook Pro model Al286 (serial number W89114QT71A)

      3.       The United States shall have full and legal title to the forfeited property

and may dispose ofit in accordance with law.

      Dated this     ~ .fk   day of September, 2019.




                                         Dana L. Christensen, Chief Judge
                                         United States District Court




                                            2
